Citation Nr: 1820953	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-28 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a respiratory condition.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1984 to January 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. Jurisdiction is now with the RO in Columbia, South Carolina.


FINDING OF FACT

In January 2018, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the claims for service connection for sleep apnea, a respiratory condition and sinusitis.


CONCLUSION OF LAW

1. The criteria for withdrawal of a substantive appeal of the claim for entitlement to service connection for sleep apnea have been met. 38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2. The criteria for withdrawal of a substantive appeal of the claim for entitlement to service connection for a respiratory condition been met. 38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

3. The criteria for withdrawal of a substantive appeal of the claim for entitlement to service connection for sinusitis have been met. 38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

In a January 2018 correspondence submitted by the Veteran, he expressed his desire to withdraw from appellate review his claims for entitlement to service connection for sleep apnea, a respiratory condition, and sinusitis.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2012). A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R §§ 20.202, 20.204(b) (2017). Withdrawal may be made by the Veteran or the authorized representative. 38 C.F.R. § 20.204 (c) (2017).

As a result of the Veteran's withdrawal of his appeal as to the claims of entitlement to service connection for sleep apnea, a respiratory condition, and sinusitis, no allegation of error of fact or law remains before the Board for consideration as to these issues. Therefore, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.


ORDER

Entitlement to service connection for sleep apnea is dismissed.

Entitlement to service connection for a respiratory condition is dismissed.

Entitlement to service connection for sinusitis is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


